Case 3:17-cv-02154-DMS-MDD Document 11-1 Filed 09/03/21 PageID.145 Page 1 of 4




 RE:            In re Packaged Seafood
                15-MD-2670


 Parties & Counsel:

 Plaintiffs
 End Payer Purchasers                        Wolf Haldenstein Adler Freeman & Herz
                                             LLP
                                             Betsy Carol Manifold (San Diego, CA)
                                             Brittany Nicole DeJong (San Diego, CA)
                                             Rachele R Byrd (San Diego, CA)
                                             Marisa Livesay (San Diego, CA)
                                             Carl Malmstrom (Chicago, IL)
                                             Thomas H. Burt (New York, NY)
                                             Fred Taylor Isquith, Sr. (New York, NY)

 Commercial Food Preparers                   Cuneo Gilbert & Laduca, LLP
                                             Jonathan W Cuneo (Washington D.C.)
                                             Alec Blaine Finley, Jr. (Washington D.C.)
                                             Joel Davidow (Washington D.C.)
                                             Christian Hudson (Brooklyn, NY)
                                             Peter Gil-Montllor (Brooklyn, NY)
                                             Michael James Flannery (St. Louis MO)

 Direct Purchaser Plaintiffs                 Hausfeld LLP
                                             Michael Lehmann (San Francisco, CA)
                                             Bonny Sweeney (San Francisco, CA)
                                             Christopher Lebsock (San Francisco, CA)
                                             Samantha Stein (San Francisco, CA)




                                         1
Case 3:17-cv-02154-DMS-MDD Document 11-1 Filed 09/03/21 PageID.146 Page 2 of 4




 Direct Action Plaintiffs 1
                                                     Kenny Nachwalter, P.A.
                                                     William J. Blechman, (Miami, FL)
                                                     Richard Alan Arnold, (Miami, FL)
                                                     Douglas H. Patton, (Miami, FL)
                                                     Samuel J. Randall, (Miami, FL)
                                                     Brandon Floch, (Miami, FL)

 W. Lee Flowers
                                                     Haynsworth Sinkler Boyd
                                                     Elizabeth Halligan Black (Columbia, SC)
                                                     Manton McCutchen Grier (Columbia, SC)
                                                     Mary Cothonneau Eldridge (Columbia, SC)

 Supervalu Inc., Superstore Industries, Moran Foods LLC,
 Meijer Inc.
                                                    Sperling & Slater, P.C.
                                                    David Germaine (Chicago, IL)
                                                    Joseph Michael Vanek (Chicago, IL)

                                                     Sherrard Roe Voigt & Harbison PLC
                                                     Eric G. Osborne (Nashville, TN)
                                                     Phillip Frederick Cramer (Nashville, TN)

 SpartanNash Company
                                                     Kaplan Fox & Kilsheimer LLP
                                                     Laurence D. King (San Francisco, CA)
                                                     Mario M. Choi (San Francisco, CA)




 1
    The Kroger Co.; Albertsons Companies, LLC; H.E. Butt Grocery Company; Hy-Vee Inc.;
 Affiliated Foods, Inc.; Associated Grocers of New England, Inc.; North Central Distributors, LLC;
 Cash-Wa Distributing Co. of Kearney, Inc.; URM Stores, Inc.; Western Family Foods, Inc.;
 Associated Food Stores, Inc.; Giant Eagle, Inc.; Associated Grocers, Inc.; McLane Company, Inc.;
 Meadowbrook Meat Company, Inc.; Wegmans Food Markets, Inc.; Winn-Dixie Stores, Inc.; and
 Bi-Lo Holding, LLC. Direct Action Plaintiffs have independently retained counsel to pursue this
 litigation, however, they have requested that attorney William J. Blechman of Kenny Nachwalter,
 P.A. be appointed liaison counsel. Mr. Blechman serves as the primary point of contact for the
 DAPs for purposes of scheduling, coordinating, or conferring with class counsel and Defendants’
 counsel for issues common to the DAPs. (See Order Appointing Interim Lead Counsel, ECF No.
 119.) The remaining Direct Action Purchasers joined this MDL after William J. Blechman was
 appointed liaison counsel, as such, their independently retained counsel are included separately.


                                                2
    Case 3:17-cv-02154-DMS-MDD Document 11-1 Filed 09/03/21 PageID.147 Page 3 of 4




     Publix Supermarkets
                                                       Sperling & Slater, P.C.
                                                       Alberto Rodriguez (Chicago, IL)
                                                       David Germaine (Chicago, IL)
                                                       Joseph Michael Vanek (Chicago, IL)

                                                       Sherrard Roe Voigt & Harbison PLC
                                                       Eric G. Osborne (Nashville, TN)
                                                       Phillip Frederick Cramer (Nashville, TN)

     Krasdale Foods, Inc.
                                                       Nussbaum Law Group, P.C.
                                                       Linda Phyllis Nussbaum (New York, N.Y.)


     CVS Pharmacy Inc.
                                                       Alston & Bird LLP
                                                       Anthony Thomas Greene (Atlanta, GA)
                                                       Brian Parker Miller (Atlanta, GA)
                                                       James Cash (Atlanta, GA)
                                                       Michael H. Shanlever (Atlanta, GA)
                                                       Valarie C. Williams (Atlanta, GA)
                                                       Lisa L Garcia (Los Angeles, CA)


     Defendants
.    StarKist Co. and Dongwon Indus. Co.,              Latham & Watkins LLP
                                                       Alfred C. Pfeiffer (San Francisco, CA)
                                                       Christopher S. Yates (San Francisco, CA)
                                                       Belinda S. Lee (San Francisco, CA)
                                                       Niall E. Lynch (San Francisco, CA)
                                                       Ashley M Bauer (San Francisco, CA)

     Lion Capital (Americas) Inc., Lion Capital LLP,
     Big Catch Cayman LP
                                                       Sullivan & Cromwell LLP

                                                       Adam S. Paris (Los Angeles, CA)
                                                       Zachary A. Sarnoff (Los Angeles, CA)
                                                       Brandon T. Wallace (Los Angeles, CA)




                                                   3
Case 3:17-cv-02154-DMS-MDD Document 11-1 Filed 09/03/21 PageID.148 Page 4 of 4




 Bumble Bee Foods, LLC 2                            Paul, Weiss, Rifkind,
                                                    Wharton & Garrison LLP
                                                    Kenneth A. Gallo (Washington, D.C.)
                                                    Michelle Parikh (Washington, D.C.)
                                                    Craig A. Benson (Washington, D.C.)
                                                    Joseph J. Bial (Washington, D.C.)
                                                    Heather C. Milligan (Washington, D.C.)

 Tri-Union Seafoods LLC d/b/a Chicken of the Sea
 Int’l Inc., and Thai Union Group PCL            Allen & Overy LLP
                                                 John Roberti (New York, NY)
                                                 Kelsi Moen (New York, NY)
                                                 Jana Steenholdt (New York, NY)

 Del Monte Corporation
                                                    Pepper Hamilton LLP
                                                    Barbara T. Sicalides (Philadelphia, PA)
                                                    Barak A. Bassman (Philadelphia, PA)
                                                    Megan Morley (Philadelphia, PA)
                                                    Alexander L. Harris (Philadelphia, PA)

 Lion Capital (Americas) Inc., Lion Capital LLP,
 Big Catch Cayman LP
                                                    Sullivan & Cromwell LLP
                                                    Adam S. Paris (Los Angeles, CA)
                                                    Zachary A. Sarnoff (Los Angeles, CA)
                                                    Brandon T. Wallace (Los Angeles, CA)

 Christopher Lischewski                             Stueve Siegel Hanson LLP
                                                    Patrick J. Stueve (Kansas City, MO)
                                                    Steve N. Six (Kansas City, MO)
                                                    Curtis Shank (Kansas City, MO)

                                                    Angeli Law Group LLC
                                                    Ursula M. Lalović (Portland OR)




 2
   On November 21, 2019, Bumble Bee filed for bankruptcy protection. See In re: Bumble Bee
 Parent, Inc. et al., Case No. 19-12502-LSS (Bankr. D. Del.). Proceedings against Bumble Bee are
 stayed pursuant to 11 U.S.C. § 362, and this action has been administratively closed insofar as
 claims are alleged against Bumble Bee. (ECF No. 2591, 2286.)


                                               4
